           Case 1:20-cv-08181-JPC Document 44 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              12/4/2020
                                                                       :
MARTIN JOHN STEVENS,                                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-8181 (JPC)
                  -v-                                                  :
                                                                       :       ORDER
ALAN J. HANKE et al.,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a motion to dismiss from Defendant Amy Roy-Haeger, who is

proceeding pro se in this matter, dated November 23, 2020. (Dkt. 40.) This motion is substantially

similar to her motion to dismiss in a related case, Thani A.T. Al Thani v. Hanke et al., 20-cv-04765

(the “Related Case”). To note, during a conference regarding the Related Case on November 19,

2020, the Court gave Defendant Roy-Haeger leave to file additional motion papers should she wish

to supplement her initial filing, but she has not yet done so.

        In order to avoid unnecessary expenditure of the Court’s and the parties’ resources, the

Court recently granted Defendants Alan J. Hanke and IOLO Global LLC’s request to extend the

date by which they must respond to the Complaint until fourteen days after entry of the Court’s

decision(s) on the motion to dismiss that Defendants Hanke and IOLO filed in the Related Case.

(Dkt. 34.) In light of the briefing schedule on that response, as well as the duplicative arguments

made in both of Defendant Roy-Haeger’s motions, is hereby ORDERED that by December 11,

2020, both Plaintiff and Defendant Roy-Haeger shall each file a letter stating whether or not they

consent to a stay of the briefing schedule for Defendant Roy-Haeger’s motion to dismiss until the
          Case 1:20-cv-08181-JPC Document 44 Filed 12/04/20 Page 2 of 2




Court’s resolution of her motion to dismiss in the Related Case. Following receipt of these letters,

the Court will determine an appropriate briefing schedule for Defendant Roy-Haeger’s motion to

dismiss, if necessary.

       SO ORDERED.

Dated: December 4, 2020                             __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
